                        Case 4:19-cr-00484-DPM Document 22 Filed 12/16/20 Page 1 of 6
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

            UNITED STATES OF AMERICA
                                 V.

                   Phillip Tyrone Williams
                                                                          Case No. 4:19-cr-484-DPM
                                                                          USM No. 15544-031                JAMES W. AVld~!ltDtt
                                                                              Robert M. Golden             By: _ _~=~i---a--;~;:;,;;;,.;
                                                                                                    Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           _N_o_s_._
                                                                1 _&_7_ _ _ _ ___ of the term of supervision.
~ was found in violation of condition(s) count(s) Nos. 2--4 & 6                       after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                 Violation Ended
1 (Mand.)                      Committing another crime, a Grade C Violation                                      08/05/2020

2--3 (Mand. & Std. 7)           Using a controlled substance, a Grade C Violation                                 09/30/2020

                                                                (continued)



       The defendant is sentenced as provided in pages 2 through _ _6__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ __ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. lf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 8744                                                    12/15/2020
                                                                                              Date of Imposition of Judgment
Defendant's Year of Birth:            1974

City and State of Defendant's Residence:
Little Rock, Arkansas
                                                                          D.P. Marshall Jr.                       United States District Judge
                                                                                                   Name and Title of Judge



                                                                                                               Date
                        Case 4:19-cr-00484-DPM Document 22 Filed 12/16/20 Page 2 of 6
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                                Judgment-Page   - =2-    of _   _6
                                                                                                                                 ~_
 DEFENDANT: Phillip Tyrone Williams
 CASE NUMBER: 4:19-cr-484-DPM

                                                   ADDITIONAL VIOLATIONS

                                                                                                                        Violation
Violation Number               Nature of Violation                                                                      Concluded
4 (Std. 6)                      Failing to notify probation officer of a change in employment,

                                           a Grade C Violation                                                      02/20/2020

6 (Spec.)                       Failing to participate in drug treatment, a Grade C Violation                       08/21/2020

7 (Spec.)                       Being discharged from residential re-entry , a Grade C Violation                    05/09/2020
                       Case 4:19-cr-00484-DPM Document 22 Filed 12/16/20 Page 3 of 6
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                  Judgment -   Page   _.><_3_   of   6
DEFENDANT: Phillip Tyrone Williams
CASE NUMBER: 4:19-cr-484-DPM


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:
None.




    •   The court makes the following recommendations to the Bureau of Prisons:




   •    The defendant is remanded to the custody of the United States Marshal.

   •    The defendant shall surrender to the United States Marshal for this district:
        •    at   _________ •                          a.m.     •     p.m.    on
        •    as notified by the United States Marshal.

   •    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        •    before 2 p.m. on
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows :




        Defendant delivered on                                                        to

at _ _ _ _ __ _ _ _ _ _ _ _ __ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                             B y - - - - - - -- - - - - -- - -- - - - - -
                                                                                           DEPUTY UNITED STATES MARSHAL
                        Case 4:19-cr-00484-DPM Document 22 Filed 12/16/20 Page 4 of 6
AO 245D (Rev. 09/ 19)   Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                                 4_
                                                                                                 Judgment-Page ___       of _ _6_ _
DEFENDANT: Phillip Tyrone Williams
CASE NUMBER: 4:19-cr-484-DPM
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 The Court extends Williams's current term of supervision by one year.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              Ii The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5.    l!f
        You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
        where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    0 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 4:19-cr-00484-DPM Document 22 Filed 12/16/20 Page 5 of 6
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 3A- Supervised Release
                                                                                                Judgment-Page     5     of        6
DEFENDANT: Phillip Tyrone Williams
CASE NUMBER: 4:19-cr-484-DPM

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
    your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
    different time frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
    and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
    from the court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
    notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
    officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
    from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
    officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
    or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
    probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
    been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
    permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
    that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
    nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
    with out first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
    may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
    contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                        Date
                         Case 4:19-cr-00484-DPM Document 22 Filed 12/16/20 Page 6 of 6
  AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 3D - Supervised Release
                                                                                       Judgment- Page   _ 6_   of _ _6_ _
  DEFENDANT: Phillip Tyrone Williams
  CASE NUMBER: 4:19-cr-484-DPM

                                       SPECIAL CONDITIONS OF SUPERVISION
1) Williams must complete thirty days of in-patient drug treatment, under the guidance and supervision of the probation
officer, as soon as practicable.

2) Williams must abide by the following special conditions previously imposed in the April 2010 Judgment, Doc. 1 at 11 ,
and the September 2019 modification, Doc. 4:

 - During the course of supervision, Williams must make regular monthly child support payments in accordance with any
   payment plan established by state authorities.

 - Williams must participate in a substance abuse treatment program under the guidance and supervision of the
   probation office. The program may include drug and alcohol testing, outpatient counseling, and residential treatment.
   Williams must abstain from the use of alcohol during treatment. WIiiiams must pay for the cost of treatment at the rate
   of $1 0 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
   probation office. If Williams is financially unable to pay for the cost of treatment, the co-pay requirement will be
   waived.
